DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/02/2020.
Claims 1-15 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statements received 11/02/2020, 12/10/2020, 04/15/2021, 02/15/2022, and 06/27/2022 have been reviewed and considered.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the 2019 PEG the claimed invention, the instant claims fall within the four statutory categories of invention identified by 35 U.S.C. 101.  In the instant case, claims 1-5 are directed to a system, claims 6-10 are directed to a method, and claims 11-15 are directed to a manufacture. Claims 1, 6, and 11 are parallel in nature, therefore, the analysis will use claim 6 as the representative claim. 
In Step 2A Prong One, it must be considered whether the claims recite a judicial exception. In the instant case, representative claim 6 recites abstract concepts including: receiving… a selection of a new item from a user … automatically adding… the new item to a watchlist of the user, wherein the watchlist contains items … identifying…, an additional user that is associated with the user, determining…that the additional user has purchased at least one item from the watchlist; and sending, by the processor, an … message to an … address of the user in response to the additional user purchasing the at least one item from the watchlist, wherein the … message includes a link to purchase the at least one item from the watchlist.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “sending an item recommendation to customer”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining an item to recommend a customer based on other customers’ purchase activity is a marketing and sales activity/behavior.  Therefore, claims 1, 6, and 11 recite an abstract idea.
	If it is determined that the claims recite a judicial exception, then in Step 2A, Prong 2 of the 2019 PEG, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  This is the question of whether a claim is “directed to” a judicial exception. As stated in the 2019 PEG, when “additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application
In this instant case, claims 1, 6, and 11 recite the additional elements including: a plurality of different e-commerce websites; a processor; a memory; a Communication interface that is communicatively coupled to a user device and the plurality of different e-commerce websites via a network; and an email message, wherein the email message includes a link.  These additional elements do not integrate the abstract idea into a practical application because they amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea.  The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data, or simply adding a general purpose computer/components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (MPEP 2106.05(f)).  The recited additional elements are used to perform ordinary data transmission and merely apply the abstract idea (i.e., sending an item recommendation for purchase) to a general purpose computer  Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea of sending an item recommendation to customer into a practical application.  Claims 1, 6, and 11 are thus directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a general computer components. The invention as claimed merely automates “sending an item recommendation to customer” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the abstract process to implementation via computers/software.  Therefore, the additional elements, alone or in ordered combination, do not render the claim as being significantly more than the underlying abstract idea, and claims 1, 6, and 11 are ineligible. 
Dependent claim(s) 2-5, 7-9, and 12-15 do not aid in the eligibility of the independent claims.  These claims merely further define the abstract idea without reciting any further additional elements.  Thus dependent claims 2-5, 7-9, and 12-15 are also ineligible.  


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 2005/0033650 A1) in view of Adams et al. (US 7,478,054 B1).
Claim 1, Robertson discloses a system that improves e-commerce transactions performed across a plurality of different e-commerce websites by utilizing email the system comprising: 
a Communication interface that is communicatively coupled to a user device and the plurality of different e-commerce websites via a network (¶ [0278] “Registered users (also referred to as "consumers" or "registrants") connect to the Internet 40 (or other distributed public network) via user computers 50 to register items of interest from SP services available on multiple SP sites 60”; ¶ [0279] “Each user computer 50 includes at least one client application 52 (such as a World Wide Web browser) for communicating with server applications on the Internet 40.”; FIG. 1); 
a memory (¶ [0289] “The Gift Registry site 70 includes one or more physical databases for storing various account information with respect to the users and Service providers”; FIG. 1, #71,72,73,74); 
a processor that is communicatively coupled to the Communication interface and the memory (¶¶ [0278]-[0279] “user computer”; FIG.1), wherein the processor:
 receives, using the Communication interface, a selection of a new item from a user via a first e-commerce website, wherein the first e-commerce website is accessed using the user device and is selected from the plurality of different e-commerce websites (¶ [0279]; ¶ [0301] “The preferred gift registration process is illustrated in FIG. 3, in which the User locates 110 an SP Service by obtaining the location information of the corresponding SP site 60. As indicated earlier, this location information may be in a variety of forms, such as a Uniform Resource Locator (URL), a Domain Name Service (DNS) name, or an Internet Protocol (IP) address. The user may optionally obtain this information about a participating SP via a link on the Gift Registry site 70” and “While browsing the SPs site, the user tags 112 items of interest”), 
automatically adds the new item to a watchlist of the user, wherein the watchlist contains items from the plurality of different e-commerce websites (¶ [0285] “Upon the user's request for the transfer of the items of interest to their centralized "Wish" list, the SPs Gift Registration Agent 68 sends the items of interest from the Local "Wish" list database 64 to the Gift Registry site 70”; ¶ [0301] “While browsing the SPs site, the user tags 112 items of interest and later requests 114 the SP site 60 to transfer the items of interest from the SPs local "Wish" list database 64 to the Centralized "Wish" List Database 76”), 
identifies, using the memory, an additional user that is associated with the user (¶ [0312] “Since the SP site 60 recognizes that this is Gift Purchaser referred by the Gift Registry site 70”), 
determines that the additional user has purchased at least one item from the watchlist (¶ [0309] “Upon the gift purchase 202, the SP Server Application 62 stores the resulting information in the Gift Purchase Database 66 for latter transmittal to the Gift Registrar 74 by the Gift Registration Agent 68”; ¶ [0312] “The SP site 60 provides a special posting page for gift purchases from the Gift Registry site 70, which includes the Gift Registry ID of the registrant that a gift is being purchased for. This Gift Registry ID is later used when updating the registrant's wish list with items purchased.”), and 
sends, using the Communication interface, an email message to an email address of the user … wherein the email message includes a link to purchase the at least one item from the watchlist (¶¶ [0308]-[0309] “In regards to FIG. 7, in the preferred method of an email reminder, a link will be provided to an HTML page with additional detail information if appropriate for that event. If a link is provided and the user activates 190 the link, then the Gift Registry site 70 displays 192 the detailed information, which includes the preferred reseller.”).
Robertson does not disclose sending an email to the user in response to the additional user purchasing the at least one item from the watchlist.
	However, Adams et al., hereinafter “Adams” [Symbol font/0x2D]which like Robertson is directed to purchase relationships[Symbol font/0x2D] teaches:
sends, using the Communication interface, an email message to an email address of the user in response to the additional user purchasing the at least one item from the watchlist (Adams: Col 2, l. 65 to Col 3, l. 20 “After a sharing user has selected a purchase for sharing, information about the purchase is provided to any users that are in the group or groups of users designated by the sharing user to receive it” and “Information about the shared purchase may also be provided to users in the designated group … or may be transmitted to those users in messages of various types”; Col 6, ll. 55-65 “For example, where a first user purchases a product as a gift for a second user, the second user may determine whether information about that purchase should be shared with other users. The second user may make this determination by any of the mechanisms described above. Alternatively, the facility may send the second user an email message indicating that the item has been purchased for the second user in soliciting a determination by return email of whether information about the purchase should be shared with other users.  In some cases, such as where the “always share” flag is set for the second user, or where the product was purchased by the first user from a publicly-viewable wish list generated by the second user, such purchases are automatically shared with other users”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Robertson to include the sending in response to an additional user purchasing an item from the watchlist, as taught by Adams.  One of ordinary skill in the art before the effective filing date would have been motivated to modify sending of Robertson to be in response to a purchase from an additional user of Adams in order to add to the online shopping model a sense of “shared activity” typically missing from online shopping and in the process facilitate the sale of products (Adams: Col 3, ll. 25-35). 

Claim 2, the combination of Robertson in view of Adams teaches the system of claim 1.  Robertson further discloses wherein the new item is selected by the user via a link on the first e-commerce website (¶ [0301] “While browsing the SPs site, the user tags 112 items of interest”).

Claim 3, the combination of Robertson in view of Adams teaches the system of claim 1.  Robertson does not disclose limitations associated with selecting an item via email.  However, Adams further teaches wherein the new item is selected by the user via an initial email sent to the user (Adams Col 3, ll. 10-20 “Information about the shared purchase … may be transmitted to those users in messages of various types.  In addition to the additional details mentioned above, the information about the purchase displayed on this page may also include … controls for purchasing the product or adding it to a wish list”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Robertson to include the selecting the new item via an initial email to the user, as taught by Adams.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Robertson to include the selection via email of Adams in order to add to the online shopping model a sense of “shared activity” typically missing from online shopping and in the process facilitate the sale of products (Adams: Col 3, ll. 25-35). 

Claim 4, the combination of Robertson in view of Adams teaches the system of claim 1.  Robertson further discloses wherein the processor further: 
determines an additional item to add to the watchlist based on the new item and preferences of the user stored in the memory (¶ [0289] “The Gift Registry site 70 includes one or more physical databases for storing various account information with respect to the users and Service providers. This information preferably includes the passwords and profiles”; ¶ [0301]; ¶ [0337] “If the visitor is not satisfied with the gifts that were registered by the gift registrant, they may choose the Recommend Alternate Gift Button 575. The preferred embodiment of this feature would recommend alternate gifts based on likes and desires of the gift registrant and preferred resellers”; Examiner notes the new item of the watchlist would be represented in “likes and desires” of the gift registrant).

Claim 5, the combination of Robertson in view of Adams teaches the system of claim 4. Robertson further discloses wherein the additional item is from a second e-commerce website among the plurality of different e-commerce websites (¶ [0376] “If the visitor prefers to find an alternate reseller for an item, they must first select the item and then click the Find Alternate Reseller Button 570, which results in either the Alternate Resellers Page FIG. 34 or the No Alternate Resellers Page FIG. 35 depending upon whether matches were found”; ¶ [0378]; Also see ¶ [0017] “The benefit to the gift-giver or purchaser is that they have a wider selection of items and SPs to choose from. In addition, they can choose to be shown items in a given price range or category on the gift-receiver's "Wish" list. Thus they are not limited to a single merchant and may shop for a comparable item or even the same item at a reduced cost at a different merchant than the preferred reseller”).

Claims 6-10 are directed to a method.  Claims 6-10 recite limitations that are parallel in nature as those addressed above for claims 1-5 which are directed towards a system.  Claim(s) 6-9 are therefore rejected for the same reasons as set forth above for claims 1-5, respectively.

Claims 11-15 are directed to a non-transitory computer readable storage medium (i.e. a manufacture).  Claims 11-15 recite limitations that are parallel in nature as those addressed above for claims 1-5 which are directed towards a system.  Claim(s) 11-14 are therefore rejected for the same reasons as set forth above for claims 1-5, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobi et al. (US 7,356,490 B1) describes a computer-implemented service provided with a browsable electronic catalog which automatically notifies a user when an item being accessed in the catalog is on an electronic wish list of an “affiliated” user.
NPL Reference U (dos Santos Rocha) describes a social network, MyListBox, for creating wishlists and sharing them with friends and family.
Veeneman (US 2003/0089770 A1) describes a system for registering items selected by a registrant from a plurality of merchants for subsequent communication to a prospective purchaser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625